VACATE and DISMISS and Opinion Filed June 17, 2015




                                        S
                               Court of Appeals
                                               In The


                        Fifth District of Texas at Dallas
                                     No. 05-15-00676-CV

      FABULOUS GRINGOS, LLC., D/B/A GLOBAL DESIGN GROUP, Appellant
                                   V.
                  FEDEX TECHCONNECT, INC., Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-03664-D

                             MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                  Opinion by Justice Whitehill
       Before the Court is the parties’ agreed motion to dismiss. The parties have settled and

they ask this Court to vacate the trial court’s default judgment and dismiss the case.

Accordingly, we grant the parties’ motion, vacate the trial court’s default judgment, and dismiss

the case. See TEX. R. APP. P. 42.1(a)(2)(A).




150676F.P05                                        /Bill Whitehill/
                                                   BILL WHITEHILL
                                                   JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

FABULOUS GRINGOS, LLC., D/B/A                      On Appeal from the County Court at Law
GLOBAL DESIGN GROUP, Appellant                     No. 4, Dallas County, Texas.
                                                   Trial Court Cause No. CC-14-03664-D.
No. 05-15-00676-CV         V.                      Opinion delivered by Justice Whitehill.
                                                   Justices Francis and Lang-Miers,
FEDEX TECHCONNECT, INC., Appellee                  participating.

    In accordance with this Court’s opinion of this date, the trial court’s default judgment is
VACATED and the case is DISMISSED.

       Subject to any agreement between the parties, it is ORDERED that appellee FEDEX
TECHCONNECT, INC. recover its costs of this appeal from appellant FABULOUS GRINGOS,
LLC., D/B/A GLOBAL DESIGN GROUP.


Judgment entered June 17, 2015.




                                             –2–